Abatement Order filed November 25, 2014




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00513-CR
                                ____________

                       PEDRO REYES TREJO, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                 On Appeal from the 506th Judicial District Court
                             Waller County, Texas
                      Trial Court Cause No. 04-06-11756

                             ABATEMENT ORDER

         Appellant is not represented by counsel on appeal and no brief has been
filed.    This court is unaware whether appellant is entitled to appointment of
counsel. Accordingly, we enter the following order.

         We ORDER the judge of the 506th Judicial District Court to immediately
conduct a hearing at which appellant and counsel for the State shall be present to
determine whether appellant desires to prosecute his appeal, and, if so, whether
appellant is indigent and, thus entitled to appointed counsel. The judge shall
appoint appellate counsel for appellant, if necessary. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. Those records shall be
filed with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                       PER CURIAM